Case 1:18-cr-00328-KPF Document 385-2 Filed 07/06/20 Page 1 of 5




                 EXHIBIT 2
      Case 1:18-cr-00328-KPF Document 385-2 Filed 07/06/20 Page 2 of 5


From:          Naftalis, Joshua (USANYS)
To:            Griswold, Andrea (USANYS); Nicholas, Max (USANYS)
Subject:       Fwd: Majidi Allocution
Date:          Monday, October 29, 2018 4:17:55 PM
Attachments:   Allocution - Approved 1029.doc
               ATT00001.htm




Begin forwarded message:


      From: Seth Rosenberg <rosenberg@clayro.com>
      Date: October 29, 2018 at 4:13:39 PM EDT
      To: "Naftalis, Joshua (USANYS)" <joshua.naftalis@usdoj.gov>, Brian Linder
      <linder@clayro.com>
      Subject: Majidi Allocution


      Proposed allocution attached.

      --
      Seth L. Rosenberg
      Clayman & Rosenberg LLP
      305 Madison Avenue
      New York, NY 10165
      (212) 922-1080
      www.clayro.com




                                                                                  USAO_SDNY_026401
       Case 1:18-cr-00328-KPF Document 385-2 Filed 07/06/20 Page 3 of 5




      COUNT ONE AND COUNT THREE- CONSPIRACY AND SECURITIES FRAUD



Between 2014 and 2016, I was employed at Premium Point Investments as the portfolio manager

for the mortgage credit hedge fund. Premium Point Investments or PPI was an investment

adviser located in Manhattan. Among my roles as the portfolio manager was overseeing the

work of a number of traders. Each month the traders participated in the process of obtaining

marks from third party brokers for the purpose of determining the value of the securities in the

hedge fund. Each trader under my supervision selected brokers to provide prices or marks for

the securities they were responsible for trading. PPI’s administrative division communicated

requests for marks to the selected brokers. When the marks came in they were then used to

calculate the hedge fund’s net asset value each month. The month-end net asset value of the

fund was an important measure of the hedge fund’s performance and was disseminated to

investors and potential investors through the mail and wire communications.



At the direction of Neil Ahuja, CEO of PPI, I participated in a scheme to inflate the month-end

net asset value of the hedge fund to encourage new investment and discourage investors from

redeeming their investments in PPI. This scheme accelerated in the second half of 2015, as the

hedge fund’s performance was deteriorating. Specifically, I communicated to the traders under

my supervision monthly performance targets set by Mr. Ahuja and I then pressured them to meet

those targets. Instead of the independent third-party valuation of the securities in the portfolio

determining the net asset value, I agreed with Mr. Ahuja and others to let the performance target

he set affect the value of the securities reported by PPI. I knew that the resulting monthly net




                                                                                              USAO_SDNY_026402
       Case 1:18-cr-00328-KPF Document 385-2 Filed 07/06/20 Page 4 of 5



asset value was inflated for the purpose of deceiving investors as to the hedge fund’s

performance.




                                                                                         USAO_SDNY_026403
      Case 1:18-cr-00328-KPF Document 385-2 Filed 07/06/20 Page 5 of 5



              COUNT TWO AND FOUR- CONSPIRACY AND WIRE FRAUD



Between 2014 and 2016, I participated in a scheme to defraud investors in the mortgage credit

fund of PPI by inflating the month-end net asset value of the fund through the means I previously

described. In pressuring traders under my supervision to meet the performance targets set by Mr.

Ahuja, I often communicated with them by text message and email. I knew that the inflated net

asset value was communicated to investors in an effort to encourage them to invest in the hedge

fund or to discourage them from redeeming their investments.




                                                                                          USAO_SDNY_026404
